DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination 
at least one communication processor configured to support first network communication with a first network and second network communication with a second network different from the first network, wherein the at least one communication processor is configured to: identify a first cumulative SAR value based on radiation of a communication signal corresponding to the first network communication via a first part of the at least one antenna and a second cumulative SAR value based on radiation of a communication signal corresponding to the second network communication via a second part of the at least one antenna; and based on identifying, based on the first cumulative SAR value and the second cumulative SAR value, that an entire cumulative SAR value during a designated time period including at least one future timepoint exceeds a threshold cumulative value, adjust one of a transmission intensity of a first communication signal corresponding to the first network communication or a transmission intensity of a second communication signal corresponding to the second network communication.

Regarding claim 16, the prior art of record fails to teach or suggest alone, or in combination
at least one communication processor configured to support first network communication with a first network and second network communication with a second network different from the first network, 
base stations corresponding to the second network communication satisfies the report
condition; identify whether to perform a measurement report corresponding to the first base
station, based on a first cumulative specific absorption rate (SAR) value based on radiation of a communication signal corresponding to the first network communication; perform the first network communication for a designated time period at least one future timepoint using the first cumulative SAR value; and based on predicting that an amount of predicted SAR predicted when the second network communication is performed together will exceed a threshold amount of accumulation, not perform the measurement report.

Regarding claim 19, the prior art of record fails to teach or suggest alone, or in combination 
a Wi-Fi communication module comprising circuitry configured to perform Wi-Fi communication with an external electronic device; and at least one communication processor configured to support first network communication with a first network and second network communication with a second network different from the first network, wherein the at least one communication processor is configured to: identify a first specific absorption rate (SAR) SAR margin configured in the Wi-Fi communication module, based on activation of a Wi-Fi hot spot function using the Wi-Fi communication module; identify a first cumulative SAR value based on radiation of a communication signal corresponding to the first network communication via a first part of the at least one antenna and a second cumulative SAR value based on radiation of a communication signal corresponding to the second network communication via a second part of the at least one antenna; and determine a transmission intensity of the communication signal corresponding to the first network communication and a transmission intensity of the communication signal corresponding to the second network communication, based on the first cumulative SAR value, the second cumulative SAR value, and the first SAR margin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        August 31, 2021